WATSON, Justice,
dissenting.
The majority creates a new method of transmitting property in Louisiana, that is, ordering probate of an invalid will. The instrument of March 21,1960, is not a donation. LSA-C.C. art. 1536. If it were a donation, then the natural obligation brought about by the will, which is invalid because of a deficiency of form, would constitute cause for the donation and it could not be attacked or set aside for lacking cause. The act is certainly not a sale; in fact, it is a creature unknown to the law. Owners of property — who under the principle of le mort saisit le vif became owners the instant their ancestor died1 — are held to transfer land by signing an instrument which asks the court to honor an invalid will. Here, the court is leap-frogging in the guise of pursuing the spirit of the 1960 instrument and ordering transfer of the property to John D. Harrison by a device not found in the Louisiana Civil Code.
Therefore, I respectfully dissent.

. 10 La.Civ.L.Tre. (Oppenheim) 127.